DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is in response to the amendments filed on 01/29/2021. The proposed amendments to specification is accepted. The drawings are accepted in light of the amended specification.  
Response to Arguments
	Applicant’s arguments (page 9) with respect to the 112(b) rejection have been fully considered and are persuasive in light of the amendment. The rejection has been withdrawn. 
Applicant’s arguments (pages 9-10) with respect to the 112(f) rejection have been considered but are rendered moot because the languages in the claim has been changed by the applicant. The examiner presumes that 112(f) is no longer invoked.  
Applicant's arguments with respect to the independent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
The examiner has introduced the Han reference which disclose a vehicle camera control device that can adjust the focal length based on the vehicle’s ground speed as a result of applicant’s amendments. Please see the rejections set forth below. 
Applicant’s arguments (pages 11-14)  with respect to the 103 rejections have been fully considered but they are not persuasive in view of new ground of rejections using a newly introduced portion of an existing reference.  
	Applicant argues that upcoming terrain is defined as “a stretch of land, especially with regard to its physical features”, and that Sidle fails to teach this limitation (response page 11). 
upcoming terrain is defined as “a stretch of land, especially with regard to its physical features”. The ranging and imaging system can a zone around the vehicle that can range some distance. Sidle also teaches in paragraph [0026] that the sensor data and information can also be used to determine not just objects, but also roadways and conditions, which enables the system to anticipate any changes in the upcoming travel path. In addition, Sidle teaches a navigation system in paragraph [0041] that can be used to navigate the vehicle either manually or autonomously, which enables the vehicle to find roadways and navigate through the upcoming travel path. 
Applicant argues that Sidle not teach an operational nexus between the image data of the upcoming terrain and weight to calculate a predictive load to modify an operating parameter of the work machine (response page 12). 
The Examiner respectfully disagrees. Figure 3B teaches the weight sensor is part of the interior sensors. Weight sensors may be employed to collect data in various areas of the vehicle, and can be included in the seats and/or the floors ([0054]) in order to identify and/or characteristics associated with a user ([0055]). Paragraph [0040] teaches the interior sensors can measure characteristics of the inside environment of the vehicle, wherein paragraph [0146] teaches that the sensor data from the interior sensors and driving vehicle sensors (including image sensors) is received by the safety MCU and the vision/sensor processors, which is then processed and used to control vehicle operations accordingly, as shown in Fig. 11. The received sensor data, including data from the weight sensor, is processed to determine any unexpected events or conditions ([0149]) and control the driving operation of the vehicle accordingly, which can include, but not limited to, controlling the speed, steering, or braking system of the vehicle. 

The Examiner respectfully disagrees. Choby does disclose that the road slope could be calculated based upon conditions such, as road images from a camera or speed, and may be calculated using various methods, such as differential or linear equations. If using road images from a camera and speed to calculate the road slope, it would be implicit to one of ordinary skill in the art to take the changes in the horizon and the vehicle speed in order to find the inclination (col. 9 lines 22-33). The claims state the use of ground speed and the rate of change of a moving horizon from the data to determine the inclination, wherein the ground speed, road images, and differential equations may be used. Choby further teaches that the calculated road slope is an acceleration level it takes into account the grade the driver is driving on, or if the vehicle is towing weight on a trailer. The rate of change of the difference in vehicle responses over time (i.e., the calculated road slope) may correspond to the rate of change of the road slope encountered by a vehicle (col. 8 lines 20-28). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 8-12, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund et al. (U.S. Patent Application Publication 2010/0198466 ; hereinafter "Eklund") in view of Sidle et al. (U.S. Patent Application Publication 2019/0163178; hereinafter “Sidle”), further in view of Han (WO 2018008834).
Regarding claim 1, Eklund teaches a sensor-augmented guidance system for optimizing an operating parameter of a work machine (Eklund:  abstract), the work machine comprising a front portion including a front frame (Eklund:  para. [0037]; Fig. 1, element 102; Fig. 4, element 420; Fig. 5; i.e., trucks can be seen with a front body section or a front frame), a front wheel assembly operably coupled to the front frame to support the front portion (Eklund:  Fig. 1, element 113), a trailer portion including a rear frame and a bin supported by the rear frame (Eklund:  para. [0037], [0002]; Fig. 1, element 103; Fig. 5; i.e., a truck can be seen with a bin supported by a rear frame), the bin configured to support a payload (Eklund:  para. [0002]; Fig. 5), a first and second rear wheel assemblies operably coupled to the rear frame to support the trailer portion (Eklund:  Fig. 5; a truck can be seen with first and second rear wheels); a frame coupling positioned between the front frame and the rear frame 
…
a weight detector coupled to the rear frame of the work machine to calculate a measured weight of the payload supported by the bin (Eklund:  para. [0051]); and 
a vehicle controller having a processor communicatively coupled with the sensor analyzer and the weight detector (Eklund: para. [0051], [0056], [0059]),….
Yet, Eklund does not teach:
a sensor coupled to the front frame of the work machine, the sensor facing in a forward direction, the sensor configured to collect image data in a field of view of the sensor; 
a sensor analyzer having a processor communicatively coupled with the sensor, the sensor analyzer configured to receive the image data from the sensor, and identify at least one of an upcoming terrain and an upcoming travel path based on the image data, the sensor analyzer changing one or more of the resolution, focal length, and zoom of the sensor based on the ground speed of the work machine;
…the vehicle controller configured to modify the operating parameter of the work machine in response to a predictive load based on the measured weight, and at least one of the upcoming terrain and the upcoming travel path, and the ground speed.
However, in the same field of endeavor, Sidle teaches:
a sensor coupled to the front frame of the work machine, the sensor facing in a forward direction, the sensor configured to collect image data in a field of view of the sensor (Sidle:  para.       [0066]; para. [0017]; Fig. 1; [0038]; [0054]; i.e., many types of sensors are used and face in all directions and collect data including image data, environment data, weight); 
a sensor analyzer having a processor communicatively coupled with the sensor, the sensor analyzer configured to receive the image data from the sensor (Sidle:  para. [0043]; para. [0038]), and 
…the vehicle controller configured to modify the operating parameter of the work machine in response to a predictive load based on the measured weight, and at least one of the upcoming terrain and the upcoming travel path (Sidle:  para. [0028]; para. [0043]; i.e., the sensors will detect objects in a travel path and incorporate the numerous sensors information to control a driving operation; [Fig. 3B] the weight sensor is part of the interior sensors; [0040] the interior sensors can measure characteristics of the inside environment of the vehicle; [0146] [Fig. 11] the sensor data from the interior sensors and driving vehicle sensors (including image sensors) is received by the safety MCU and the vision/sensor processors, which is then processed and used to control vehicle operations accordingly, as shown in Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for optimizing a work machine, as taught by Eklund, by adding the image sensor and automating the execution process of the instructions from the sensor, as taught by Sidle, for the purpose of better detecting the environmental conditions about the vehicle (Sidle:  Abstract), and improved safety in the control system (Sidle:  para. [0002]). 
Yet, Eklund and Sidle does not teach the sensor analyzer changing one or more of the resolution, focal length, and zoom of the sensor based on the ground speed of the work machine. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for optimizing a work machine with sensors, as taught by Eklund and Sidle, by allowing the sensor analyzer to change the focal length of the sensor based on the speed of the vehicle, as taught by Han, for the purpose of easily obtaining a camera image suitable for an operation mode of a vehicle by automatically controlling the focal distance in response to the change of the speed of the vehicle (Han: para. [5]).  

Regarding claim 2, the combination of Eklund, Sidle and Han teaches the system of claim 1. Eklund further teaches an inclination data sensor communicatively coupled to the vehicle controller, the inclination data sensor configured to measure a real-time inclination of the work machine (Eklund: para. [0050]), wherein the vehicle controller modifies the operating parameter of the work machine in response to the predictive load based on a predictive rate of change of an inclination (Eklund: para. [0050], [0057] lines 5-9, [0091]).

Regarding claim 5, the combination of Eklund, Sidle and Han teaches the system of claim 1.
Yet, Eklund does not teach an attitude data sensor communicatively coupled to the vehicle controller, the attitude data sensor configured to measure a real-time attitude of the work machine, wherein the vehicle controller modifies the operating parameter of the work machine in response to the predictive load based on a predictive rate of change of the attitude of the work machine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for optimizing a work machine, as taught by Eklund, adding an orientation sensor, as taught by Sidle, for the purpose of better detecting the environmental conditions about the vehicle (Sidle:  see Abstract) and improved safety in the control system (Sidle:  para. [0002]).

Regarding claim 8, the combination of Eklund, Sidle and Han teaches the system of claim 1.
Yet, Eklund does not teach wherein the operating parameter of the work machine comprises a resistance to movement of a steering wheel in response to the upcoming travel path.
However, in the same field of endeavor, Sidle does teach wherein the operating parameter of the work machine comprises a resistance to movement of a steering wheel in response to the upcoming travel path (Sidle: para. [0043] lines 12-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for optimizing a work machine, as taught by Eklund, adding steering resistance, as taught by Sidle, for the purpose of improving safety in the control system (Sidle:  para. [0002]).

claim 9, the combination of Eklund, Sidle and Han teaches the system of claim 1. Eklund further teaches wherein the operating parameter of the work machine comprises at least one of an engine speed (Eklund:  para. [0047]), a transmission ratio, a hydraulic flow rate, a hydraulic pressure, a rimpull ratio, and a valve position (Eklund:  para. [0047]; i.e., anything that has a range or degree of opening for control discloses the valve position).


Regarding claim 10, the combination of Eklund, Sidle and Han teaches the system of claim 1.
Yet, Eklund does not teach wherein the operating parameter of the work machine comprises a retarder configured to apply a braking force to at least one of an engine, a transmission, and a drive shaft.
However, in the same field of endeavor, Sidle does teach wherein the operating parameter of the work machine comprises a retarder configured to apply a braking force to at least one of an engine (Sidle: para. [0043] lines 12-19), a transmission (Sidle: para. [0043] lines 12-19), and a drive shaft (Sidle: para. [0043] lines 12-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for optimizing a work machine, as taught by Eklund, adding a retarder configured to apply a braking force to at least one of an engine, a transmission, and a drive shaft, as taught by sidle, for the purpose of improving safety in the control system (Sidle:  para. [0002]).

Claims 11, 12, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable under the same rationale as claims 1, 2, 5, and 8-10, respectively.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund, Sidle and Han, as applied to claims 1, 2, 5, 8-12, 15, and 18-20 above, further in view of Choby et al. (U.S Patent No. 8,370,032; hereinafter "Choby"). 
Regarding claim 3, the combination of Eklund, Sidle and Han teaches the system of claim 2.
Yet, the combination of Eklund, Sidle and Han does not teach wherein the predictive rate of change of the inclination is calculated from a ground speed and a rate of change of a moving horizon from the image data.
However, in the same field of endeavor, Choby teaches wherein the predictive rate of change of inclination may be calculated from a ground speed (Choby:  Fig. 7; i.e., rate of change of acceleration and a rate of change of a moving horizon (Choby:  Fig. 7; i.e., a rate of change of calculated road slope; col. 9 lines 22-33: road slope could be calculated based upon conditions such as road images from a camera or speed, and may be calculated using various methods, such as differential or linear equations. If using road images from a camera and speed to calculate the road slope, it would be implicit to take the changes in the horizon and the vehicle speed in order to find the inclination).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera sensor and an inclination sensor to detect the travel path and inclination, as taught by Eklund in combination with Sidle, to calculate the predictive rate of change of the inclination using ground speed and a rate of change of a moving horizon, as taught by Choby, for the purpose of improved vehicle performance (Choby:  see Abstract). 

Regarding claim 4, the combination of Eklund, Sidle and Han teaches the system of claim 2.
Yet, the combination of Eklund, Sidle and Han does not teach the predictive rate of change of the inclination is based on a moving average of the real-time inclination over a measured distance.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for optimizing a work machine with an inclination sensor to detect the travel path and inclination, as taught by Eklund in combination with Sidle, to calculate the predictive rate of change of the inclination based on a moving average of the real-time inclination, as taught by Choby, for the purpose of improved vehicle performance (Choby:  see Abstract). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable under the same rationale as claims 3 and 4 respectively.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund, Sidle and Han, as applied to claims 1, 2, 5, 8-12, 15, and 18-20 above, further in view of  Terasawa et al. (U.S. Patent Application Publication 2019/0185016; hereinafter "Terasawa"). 
Regarding claim 6, the combination of Eklund, Sidle and Han teaches the system of claim 5. 
Yet, the combination of Eklund, Sidle and Han does not teach wherein the predictive rate of change of the attitude is calculated from a ground speed and an angular change of the upcoming path. 
However, in the same field of endeavor, Terasawa teaches wherein the predictive rate of change of the attitude is calculated from a ground speed and an angular change of the upcoming travel path (Terasawa: para. [0018] lines 2-7; para. [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the system for optimizing an operating parameter of a work machine with an attitude sensor, as taught by Eklund in combination with Sidle, to calculate the predictive rate of 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable under the same rationale as claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eklund, Sidle and Han, as applied to claims 1, 2, 5, 8-12, 15, and 18-20 above, further in view of Choi et al. (U.S Patent No. 10,186,039; hereinafter "Choi"). 
Regarding claim 7, the combination of Eklund, Sidle and Han teaches the system of claim 1.
Yet, the combination of Eklund, Sidle and Han does not teach wherein the sensor analyzer further comprises an edge detection unit, the edge detection unit identifying discontinuities in at least one of pixel color and pixel intensity of the image data to identify edges, the edge detection unit identifying edges of at least one of the upcoming terrain and the travel path. 
However, in the same field of endeavor, Choi teaches wherein the sensor analyzer further comprises an edge detection unit, the edge detection unit identifying discontinuities in at least one of pixel color and pixel intensity of the image data to identify edges, the edge detection unit identifying edges of at least one of the upcoming terrain and the travel path (Choi: Col. 1 lines 54-67; Col. 2 lines 1-3; i.e., detecting edges through an image histogram and pixel distribution equating to pixel intensity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for optimizing an operating parameter of a work machine, 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable under the same rationale as claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665